Citation Nr: 0110403	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-04 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel





INTRODUCTION

The veteran had active military service from September 1963 
to September 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision, which denied service 
connection for acute pyelonephritis and probable neurogenic 
bladder, claimed as kidney disease, including as secondary to 
service-connected post-traumatic stress disorder (PTSD).  The 
veteran timely appealed this issue, and it is the only issue 
on appeal.

The Board notes that in August 1999 the RO also denied 
service connection for tinea pedis with onychomycosis 
(claimed as jungle rot) and for hearing loss, and in that 
same month the veteran was informed of this determination.  
He filed a notice of disagreement with these issues in 
February 2000, and a related statement of the case was sent 
to him in June 2000.  However, he never filed a substantive 
appeal, let alone a timely substantive appeal, to perfect an 
appeal of these issues, and thus these issues are not before 
the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2000); Roy 
v. Brown, 5 Vet. App. 554 (1993).  


REMAND

The RO denied the claim for service connection for a kidney 
disability, citing the rationale that the claim for service 
connection was not well grounded.  However, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to notice to a 
claimant and the duty to assist.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  

A remand is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should ensure that any 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the veteran's claim for 
service connection for a kidney 
disability, including as secondary to 
PTSD.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any subsequent 
regulations and VA and court instructions 
on the subject.  

2.  Thereafter, the RO should review, on 
the merits, the veteran's claim for 
service connection for a kidney 
disability, including as secondary to 
PTSD.  If the claim remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

